Matter of DP Fuller Family LP v City of Canandaigua (2022 NY Slip Op 04498)





Matter of DP Fuller Family LP v City of Canandaigua


2022 NY Slip Op 04498


Decided on July 8, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND WINSLOW, JJ.


521 CA 21-00103

[*1]IN THE MATTER OF DP FULLER FAMILY LP, PETITIONER-APPELLANT,
vCITY OF CANANDAIGUA, BOARD OF ASSESSMENT REVIEW FOR CITY OF CANANDAIGUA, RESPONDENTS-RESPONDENTS, ET AL., RESPONDENT. (APPEAL NO. 2.) 


BIERSDORF & ASSOCIATES, P.A., MINNEAPOLIS, MINNESOTA (RYAN R. SIMATIC OF COUNSEL), FOR PETITIONER-APPELLANT.
BOYLAN CODE, LLP, ROCHESTER (J. MICHAEL WOOD OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.

	Appeal from an order and judgment (one paper) of the Supreme Court, Ontario County (Gail Donofrio, J.), entered December 8, 2020 in a proceeding pursuant to RPTL article 7. The order and judgment, inter alia, granted the motion of respondents City of Canandaigua and Board of Assessment Review for the City of Canandaigua to dismiss the petition and dismissed the petition. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of DP Fuller Family LP v City of Canandaigua ([appeal No. 1] — AD3d — [July 8, 2022] [4th Dept 2022]).
Entered: July 8, 2022
Ann Dillon Flynn
Clerk of the Court